Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.
 

Allowable Subject Matter
Claims 1 – 3, 7 – 11, 13 – 15 and 19 – 24 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 10 and 13 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“obtaining operation records of a target video from instances of the target video, each operation record indicating a play moment of the target video and an operation performed on the target video at the play moment; 
obtaining, from the operation records, a quantity of operations of a target type performed on the target video at each play moment of the target video; 
determining a plurality of play periods in the target video, each play period including a same fixed number N of time units, and each pair of adjacent play periods are spaced by one time unit and overlapped by (N-1) time units, N being an integer greater than 1; 
obtaining an operation density of each play period in the target video, wherein the operation density of a play period is a ratio of a total quantity of operations of the target type that are performed during the play period to a duration of the play period; 
determining a play period as a target play period when the operation density of the play period is greater than a density threshold, wherein the density threshold is greater than a ratio of a total quantity of operations of the target type that are performed on the target video to a duration of the target video; and 
determining a video segment corresponding to the target play period as the target segment, including: setting, when there are a plurality of target play periods whose operation densities are greater than the density threshold, all the target play periods in a to-be-processed state, and performing the following operations on the target play periods until all the target play periods are in a processed state: 
using a currently processed target play period as a first play period; 
when a target play period overlaps the first play period, combining the target play period overlapping the first play period and the first play period into a second play period, and identifying the second play period as a target play period in the to-be-processed state; 
when a time interval between the first play period and an adjacent target play period not overlapping with the first play period is less than a duration threshold, combining the first play period, the adjacent target play period, and the time interval into a third play period, and identifying the third play period as a target play period in the to-be-processed state; and
setting the first play period to the processed state when the time interval between the first play period and the adjacent target play period is not less than the duration threshold and no target play period overlaps the first play period, and identifying a video segment of the first play period in the processed state as the target segment.”


	Examiner has previously presented Gattis as identifying points of interest of viewers of a content item, ([0003]) where a point of interest is identified by a surge/spike in user interest via social media messages relating to the content, ([0033] and [0051]), as compared to the total number of messages for the event, ([0056] – [0057]).  Gattis further discloses determining the start and stop times for the points of interest ([0003]-[0004], [0064], [0067], [0070] and [0083]-[0084]) and combining overlapping periods ([0032]).  However, Gattis does not clearly demonstrate combining play periods based on a duration threshold.
	To supplement the teachings of Gattis, the Examiner has previously presented Chen as teaching that popular segments within close proximity can be combined to avoid duplication of adjacent “before” and “after” segments ([0031] – [0032]).  However, the combination of Gattis and Chen does not clearly demonstrate the newly added limitation of a sliding window for the time period.
	Examiner further presents Lucey et al., US Patent 9,740,984 B2 (hereinafter Lucey) as teaching determining elements of interest in an activity, such as a team sport, (Abstract and col. 1 ll. 42 – 54) which is accomplished by applying a sliding window of length T to each possession string.  For example, in Fig. 2 the duration of the sliding window is 10 and the time step is 1 second, (Fig. 2 and col. 9 ll. 28 – 46).  However, the combination of Gattis, Chen and Lucey does not clearly demonstrate the limitations of independent Claim 1 including the concepts of equally spaced play periods in the target video as applied to combining overlapping play periods based on a duration threshold with play periods in a to-be-processed state, as claimed.  Therefore, Claim 1 is considered allowable.  
Claims 10 and 13 are considered allowable for the same reasons stated above. The dependent claims 2 - 3, 7 - 9, 11, 14 - 15 and 19 - 24 are allowed because they further limit independent claims 1, 10 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lucey et al., US Patent 9,740,984 B2 teach determining elements of interest in an activity, such as a team sport, (Abstract and col. 1 ll. 42 – 54) which is accomplished by applying a sliding window of length T to each possession string.  For example, in Fig. 2 the duration of the sliding window is 10 and the time step is 1 second, (Fig. 2 and col. 9 ll. 28 – 46).
	Ni et al., US Patent 10,681,391 B2 teach identifying portions of media that are highlight and sharing across social media platforms, (Abstract).
	Bettadapura et al., Leveraging Contextual Cues for Generating Basketball Highlights, 29 Jun 2016, Proceedings of ACM Multimedia 2016 discloses automatic generation of sports highlights that are comparable in quality to the hand-edited highlights produced by broadcasters is needed, (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421